Order entered July 6, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00558-CV

                                ROSALIND KELLY, Appellant

                                                V.

                  RICARDO MEJIA D/B/A E & R TRUCKING, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-08584

                                            ORDER
       On June 17, 2015, the Court notified appellant that it had received a letter from Stephanie
Moses, Official Court Reporter for the 193rd Judicial District Court, that she had not received a
request to prepare the reporter’s record. We instructed appellant to file, within ten days, notice
that appellant has requested preparation of the reporter’s record and written verification that
appellant has paid or made arrangements to pay the reporter’s fee or written documentation that
appellant has been found entitled to proceed without advance payment of costs. We cautioned
appellant that if the Court did not receive the required documentation within the specified time,
we may order the appeal submitted without the reporter’s record. As of today’s date, appellant
has not filed the requested documentation. Accordingly, we order the appeal submitted without
the reporter’s record. See TEX. R. APP. P. 37.3(c).
       Appellant’s brief is due THIRTY DAYS from the date of this order.
                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE